DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings


The drawings with 3 Sheets of Figs. 1-3 received on 10/25/2018 are acknowledged and accepted. 

Double Patenting



The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,2,4,6,8-15 rejected on the ground of nonstatutory double patenting over claims 1-20 of U.S. Patent No. 10,922,789 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:




US 10,922,789
Claim 1: A scanning light field microscopic imaging system, comprising: 
a microscope, comprising an objective and a tube lens, and configured to magnify a sample 5and to image the sample onto a first image plane of the microscope; 
a relay lens, configured to match a numerical aperture of the objective with that of a microlens array and to magnify or minify the first image plane; 
a 2D scanning galvo, disposed in a frequency domain plane of the relay lens, and configured to rotate an angle of a light path in the frequency domain plane;  



10the microlens array, configured to modulate a light beam with a preset angle to a target spatial position at a back focal plane of the 
an image sensor, disposed at a second image plane of an imaging camera lens and coupled with the microlens array through the imaging camera lens, and configured to record the modulated image; and  
15a reconstruction module, configured to acquire the modulated image from the image sensor and reconstruct a 3D structure of the sample based on the modulated image.













Claim 1: A scanning light field microscopic imaging system, comprising: 
a microscope, comprising an objective and a tube lens, and configured to magnify a sample 5and to image the sample onto a first image plane of the microscope; 



a relay lens, configured to match a numerical aperture of the objective with that of a microlens array and to magnify or minify the first image plane; 
a 2D scanning galvo, disposed in a frequency domain plane of the relay lens, and configured to rotate an angle of a light path in the frequency domain plane;  




an image sensor, disposed at a second image plane of an imaging camera lens and coupled with the microlens array through the imaging camera lens, and configured to record the modulated image; and  
15a reconstruction module, configured to acquire the modulated image from the image sensor and reconstruct a 3D structure of the sample based on the modulated image.

a microscope, comprising an objective and a tube lens, and configured to magnify a sample and to image the sample onto a first image plane of the microscope; 
a first relay lens, configured to match a numerical aperture of the objective with that of a microlens array and to magnify or minify the first image plane; 
a 2D scanning galvo, disposed in a frequency domain plane of the first relay lens, and configured to rotate an angle of a light path in the frequency domain plane; 
an illuminating system, configured to provide uniform illumination on the microlens array to generate SIM pattern illumination; 
the microlens array, configured to modulate a light beam with a preset angle to a target spatial position at a back focal plane of the 
an image sensor, disposed at a second image plane of an imaging camera lens and coupled with the microlens array through the imaging camera lens, and configured to record the modulated image; and 
a reconstruction module, configured to acquire the modulated image from the image sensor and reconstruct a 3D structure of the sample based on the modulated image;
wherein the illuminating system comprises: a laser source, disposed outside the microscope, and configured to provide stable and uniform illumination; a laser filter, configured to eliminate interference from a stray light; and a dichroic mirror, disposed between the microlens array and the image sensor, configured to distinguish an illumination beam from an imaging beam and direct the illumination beam onto -3- the microlens array to generate the SIM pattern illumination.
Claim 15: A super-resolution lattice light field microscopic imaging system, comprising: 
a microscope, comprising an objective and a tube lens, and configured to magnify a sample and to image the sample onto a first image plane of the microscope, 
wherein the microscope is selected from a wide-field microscope or and a wide-field fluorescence microscope; 
a first relay lens, configured to match a numerical aperture of the objective with that of a microlens array and to magnify or minify the first image plane; 
a 2D scanning galvo, disposed in a frequency domain plane of the first relay lens, and configured to rotate an angle of a light path in the frequency domain plane; 
an illuminating system, configured to provide uniform illumination on the microlens array to generate SIM pattern illumination; 

an image sensor, disposed at a second image plane of an imaging camera lens and coupled with the microlens array through the imaging camera lens, and configured to record the modulated image; and 
a reconstruction module, configured to acquire the modulated image from the image sensor and reconstruct a 3D structure of the sample based on the modulated image.

Claims 2,16: wherein the tube lens is configured to match and correct a magnification of the objective.
Claim 3: wherein the 2D scanning galvo comprises an X-direction scanning galvo and a Y- direction scanning galvo, with the frequency domain plane as a coordinate system.
Claims 3,17: wherein the 2D scanning galvo comprises an X-direction scanning galvo and a Y- direction scanning galvo, with the frequency domain plane as a coordinate system.

Claims 4,18: wherein the 2D scanning galvo is further configured to rotate a light beam along an x- axis direction through the X-direction scanning galvo and rotate a light beam along a y-axis direction through the Y-direction scanning galvo.
Claim 6: wherein the first relay lens comprises a first lens and a second lens, when the first image plane is located at a front focal plane of the first lens, the magnified or minified first image plane is located at a back focal plane of the second lens 
and a magnification or minification of the first relay lens is determined by a ratio of a focal length of the first lens to a focal length of the second lens.
Claims 5,19: wherein the first relay lens comprises a first lens and a second lens, when the first image plane is located at a front focal plane of the first lens, the magnified or minified first image plane is located at a back focal plane of the second lens. 
Claims 6,20: wherein a magnification or minification of the first relay lens is determined by a ratio of a focal length of the first lens to a focal length of the second lens.
Claim 8: wherein the image sensor is selected from a Scientific Complementary Metal-Oxide- Semiconductor Transistor SCMOS monochrome sensor or Charge Coupled 


Claim 8: a controlling system, configured to simultaneously trigger the 2D scanning galvo and the image sensor.
Claim 10: wherein the controlling system comprises a controller; and a hardware program, configured to provide a voltage required for the 2D scanning galvo and a pulse voltage for triggering the camera.
Claim 9: wherein the controlling system comprises a controller; and a hardware program, configured to provide a voltage required for the 2D scanning galvo and a pulse voltage for triggering the camera.
Claim 11: wherein the controller is a control card or a voltage signal generator.
Claim 10: wherein the controller is a control card or a voltage signal generator.
Claim 12: further comprising: a second relay lens between the illuminating system and the image sensor, wherein the image sensor is disposed at an image plane of the second relay lens and configured to record the modulated image.
Claim 11: further comprising: a second relay lens between the illuminating system and the image sensor, wherein the image sensor is disposed at an image plane of the second relay lens and configured to record the modulated image.
Claim 13: A scanning light field microscopic imaging method, comprising: 


magnifying a sample by a microscope and imaging the sample onto a first image plane of the microscope; 
matching a numerical aperture of an objective with that of a microlens array and magnifying 10or minifying the first image plane through a relay lens; 
rotating an angle of a light path in a frequency domain plane through a 2D scanning galvo; 
modulating a light beam with a preset angle to a target spatial position at a back focal plane of the microlens array through the microlens array to obtain a modulated image; 
recording the modulated image by an image sensor; and 
 15reconstructing a 3D structure of the sample based on the modulated image through a reconstruction module.
generating SIM pattern illumination on a sample using an illuminating system; magnifying the sample by a microscope and imaging the sample onto a first image plane of the microscope; 
matching a numerical aperture of an objective with that of a microlens array and magnifying or minifying the first image plane through a first relay lens; 
rotating an angle of a light path in a frequency domain plane through a 2D scanning galvo;
 modulating a light beam with a preset angle to a target spatial position at a back focal plane of the microlens array to obtain a modulated image; 

recording the modulated image by an image sensor; and 
reconstructing a 3D structure of the sample by a reconstruction module based on the modulated image, 
wherein the illuminating system comprises: a laser source, disposed outside the microscope, and configured to provide stable and uniform illumination; a laser filter, configured to eliminate interference from a stray light; and a dichroic mirror, disposed between the microlens array and the image sensor, configured to distinguish an illumination beam from an imaging beam and direct the illumination beam onto the microlens array to generate the SIM pattern illumination.

Claim 13: wherein rotating an angle of a light path in a frequency domain plane through a 2D scanning galvo comprises: rotating a light beam along an x-axis direction through an X-direction scanning galvo and rotating a light beam along a y-axis direction through a Y-direction scanning galvo.
Claim 15: further 25comprising: controlling simultaneous trigger of the 2D scanning galvo and the image sensor.
Claim 14: further comprising: controlling simultaneous trigger of the 2D scanning galvo and the image sensor.


Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Claim Rejections - 35 USC § 103





6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be 
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.










Claims  1,3-6,8-9,12-15,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Broxton et al (US 2014/0263963 A1, hereafter Broxton) in view of Zhu et al (CN 107678154A, hereafter Zhu, of record) and further in view of Asundi et al (US 2016/0139388 A1, hereafter Asundi).

Regarding Claim 1, Broxton teaches (fig 2A,2B),  a light field microscopic imaging system (Light field microscope, LFM, p66, lines 1-3), comprising: 

a relay lens (relay lens system in front of camera sensor, p66, lines 1-8), configured to match (f-number of lenslet array is chosen to match the f-number of objective, f-number is dependent on numerical aperture and magnification, p70, lines 1-9, relay lens is concerned with magnification) a numerical aperture of the objective (objective lens 210, p67, lines 3-6) with that of a microlens array (microlens array 214, p67, lines 1-5) and to magnify (magnification due to relay optics, Table 1) or minify the first image plane (Native Image plane, fig 2B); 
the microlens array (microlens array 214, p67, lines 1-5), configured to modulate (lenslet array decomposes incoming light and focus it so that light at different field positions and ray angles are recorded and spatio-angular information is a discrete representation of light field, p3, lines 5-10, this is modulation of light by microlens array 214) a light beam (light beam from object plane) with a preset angle to a target spatial position (rays of different angles are recorded by separate pixels on sensor 216, p67, lines 5-6) at a back focal plane (as seen in fig 2B, microlens array focusses light onto a focal plane on its backside) of the microlens array (microlens array 214, p67, lines 1-5) to obtain a modulated image (image has spatio-angular information and hence is modulated); 

and a reconstruction module (reconstruction,p71, lines 1-2, p65, lines 2-5) configured to acquire the modulated image (image has spatio-angular information and hence is modulated) from the image sensor (sensor 216, p67, lines 1-5) and reconstruct (volume reconstruction, p74, lines 6-9)  a 3D structure (volume reconstruction, p74, lines 6-9, 3D volume, p64, lines 1-5)  of the sample (specimen, p55, lines 1-4)  based on the modulated image (image has spatio-angular information and hence is modulated).
	However Broxton does not teach
a scanning light field microscopic imaging comprising
a 2D scanning galvo, disposed in a frequency domain plane of the relay lens, and configured to rotate an angle of a light path in the frequency domain plane;
	Broxton and Zhu et al are related as microscopic imaging with relay lenses.
	Zhu teaches (fig 1-3)
a scanning microscopic imaging system (super resolution micro –CT imaging system, p31, lines 1-3) comprising
relay lens (relay lens 32, p41, lines 4-5, which is part of relay imaging device 3 , p34, lines 1-8)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Broxton to include the teachings of Zhu such that a scanning light field microscopic imaging comprising
a 2D scanning galvo, disposed in a frequency domain plane of the relay lens, and configured to rotate an angle of a light path in the frequency domain plane for the purpose of providing super resolution imaging system (p6, lines 1-2).
	However Broxton-Zhu do not teach 
2d scanning galvo is disposed in a frequency domain plane of the relay lens.
Broxton-Zhu and Asundi are related as relay lenses with scanning elements.
	Asundi teaches (fig 1), a light field microscope (p31, lines 1-5)
wherein a scanning device (electronically tunable lens, ETL, p33, lines 1-4)  is disposed in a frequency domain plane (Fourier plane, p33, lines 1-4) of the relay lens (relay system of 4f with two lenses L1, L2, p33, lines 1-2) (ETL is t the fourier plane, p35, lines 1-5).


Regarding Claim 3, Broxton-Zhu-Asundi teach the scanning light field microscopic imaging system according to claim 1, wherein the 2D scanning galvo (sub-pixel scanning element has a two-axis tilt mirror 31, p38, lines 1-5, two-axis scanning galvanometer, p39, lines 1-2, Zhu) comprises an X-direction scanning galvo (two axis scanning galvo has rotation on two axes one of which is considered the X direction)  a and a Y-direction scanning galvo (two axis scanning galvo has rotation on two axes other of which is considered the Y direction), (rotation of two-axis tilting mirror 31, p38, lines 1-6) with the frequency domain plane (Fourier plane, p33, lines 1-4, Asundi) as a coordinate system (coordinate system can be visualized to be located at the Fourier or frequency domain plane).

Regarding Claim 4, Broxton-Zhu-Asundi teach the scanning light field microscopic imaging system according to claim 3, wherein the 2D scanning galvo (sub-pixel scanning element has a two-axis tilt mirror 31, p38, lines 1-5, two-axis scanning galvanometer, p39, lines 1-2, Zhu) is further configured to rotate a light beam along an x-axis direction through the X-direction scanning galvo (two axis scanning galvo has 

Regarding Claim 5, Broxton-Zhu-Asundi teach the scanning light field microscopic imaging system according to claim 3, wherein each of the X-direction scanning galvo (two axis scanning galvo has rotation on two axes one of which is considered the X direction) and the Y-direction scanning galvo (two axis scanning galvo has rotation on two axes other of which is considered the Y direction)  comprises a driving board (p38, lines 1-6, p39, lines 1-6, now a drive is a part of a two-axis galvanometer to enable rotation and subsequently a two-dimensional translation of sub-pixels on sensor) and a galvo (a  two axis galvanometer has respective axis galvos).

Regarding Claim 6, Broxton-Zhu-Asundi teach the scanning light field microscopic imaging system according to claim 1, 
wherein the relay lens (relay system of 4f with two lenses L1, L2, p33, lines 1-2, Asundi) comprises a first lens (L1) and a second lens (L2), when the first image plane(Image plane, fig 1, Asundi)  is located at a front focal plane of the first lens (L1), the magnified or minified first image plane (L1,L2 magnify the image and the image is located at the focal length of L2 at the back side of L2) is located at a back focal plane of the second lens (L2), and a magnification or minification of the relay lens (relay system of 4f with two lenses L1, L2, p33, lines 1-2, Asundi)  is determined by a ratio of a focal length of 

Regarding Claim 8, Broxton-Zhu-Asundi teach the scanning light field microscopic imaging system according to claim 1, wherein the image sensor (camera 4, fig 1, Zhu, p35, lines 1-2) is selected from a Scientific Complementary Metal-Oxide-Semiconductor Transistor sCMOS monochrome sensor or Charge Coupled Device CCD, or a Complementary Metal-Oxide-Semiconductor Transistor CMOS (scientific grade CMOS or CCD camera, p35, lines 6-7, Zhu).

Regarding Claim 9, Broxton-Zhu-Asundi teach the scanning light field microscopic imaging system according to claim 1, further comprising: 
a controlling system (control device 6, p36, lines 1-8, Zhu), configured to trigger the 2D scanning galvo (sub-pixel scanning element has a two-axis tilt mirror 31, p38, lines 1-5, two-axis scanning galvanometer, p39, lines 1-2) (control device 6 adjust the angle between the two-axis tilting mirror 31 and optical axis, p38, lines 1-4) and the image sensor (camera 4, fig 1, Zhu, p35, lines 1-2) (scientific camera needs to be initialized and the operation includes: using the control device 6 to adjust, p36, lines 5).
	However Broxton-Zhu-Asundi do not teach
a controlling system configured to simultaneously  trigger the 2D scanning galvo  and the image sensor.
Pfizer, Inc. v. Apotex, Inc. (480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  Further a person of ordinary skill in the art would have been motivated to modify Brozton-Zhu-Asundi to have a controlling system configured to simultaneously  trigger the 2D scanning galvo  and the image sensor for the purpose of making the sensor ready for capturing the images being focused on it.

Regarding Claim 12, Broxton-Zhu-Asundi teach the scanning light field microscopic imaging system according to claim 1, 
wherein the modulated image (image has spatio-angular information and hence is modulated, Broxton) is obtained by modulating (lenslet array decomposes incoming light and focus it so that light at different field positions and ray angles are recorded and spatio-angular information is a discrete representation of light field, p3, lines 5-10, this is 

Regarding Claim 13, Broxton teaches (fig 2A,2B),  a light field microscopic imaging (Light field microscope, LFM, p66, lines 1-3) method (method of imaging a sample), comprising: 
magnifying (magnification due to relay optics, Table 1, p76)  a sample (specimen, p55, lines 1-4) by a microscope (LFM, p67, lines 1-3) and imaging the sample (specimen, p55, lines 1-4) onto a first image plane (Native Image plane, fig 2B) of the microscope (LFM, p67, lines 1-3); 
matching (f-number of lenslet array is chosen to match the f-number of objective, f-number is dependent on numerical aperture and magnification, p70, lines 1-9, relay lens is concerned with magnification) a numerical aperture of an objective (objective lens 210, p67, lines 3-6) with that of a microlens array (microlens array 214, p67, lines 1-5) and magnifying or minifying (magnification due to relay optics, Table 1, p76) the first image plane (Native Image plane, fig 2B) through a relay lens (relay lens system in front of camera sensor, p66, lines 1-8); 
modulating (lenslet array decomposes incoming light and focus it so that light at different field positions and ray angles are recorded and spatio-angular information is a discrete representation of light field, p3, lines 5-10, this is modulation of light by microlens array 214) a light beam (light beam from object plane) with a preset angle to a 
recording (recording with a sensor 216, p67, lines 1-5) the modulated image (image has spatio-angular information and hence is modulated) by an image sensor (sensor 216, p67, lines 1-5); and 
reconstructing  (volume reconstruction, p74, lines 6-9) a 3D structure (volume reconstruction, p74, lines 6-9, 3D volume, p64, lines 1-5)  of the sample (specimen, p55, lines 1-4)  based on the modulated image (image has spatio-angular information and hence is modulated). through a reconstruction module (reconstruction,p71, lines 1-2, p65, lines 2-5).
However Broxton does not teach
a scanning light field microscopic imaging  method comprising
rotating an angle of a light path through a 2D scanning galvo;
	Broxton and Zhu et al are related as microscopic imaging with relay lenses.
	Zhu teaches (fig 1-3)
a scanning microscopic imaging method (super resolution micro –CT imaging system and method of imaging, p31, lines 1-3) comprising
rotating (two dimensional translation, p38, lines 1-6, 2d translation results in rotation of the light field) an angle of a light path through a 2D scanning galvo (sub-pixel scanning 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Broxton to include the teachings of Zhu such that a scanning light field microscopic imaging method comprising rotating an angle of a light path through a 2D scanning galvo for the purpose of providing super resolution imaging system (p6, lines 1-2).
	However Broxton-Zhu do not teach 
2d scanning galvo is disposed in a frequency domain plane of the relay lens.
Broxton-Zhu and Asundi are related as relay lenses with scanning elements.
	Asundi teaches (fig 1), a light field microscope (p31, lines 1-5)
wherein a scanning device (electronically tunable lens, ETL, p33, lines 1-4, Asundi)  is disposed in a frequency domain plane (Fourier plane, p33, lines 1-4) of the relay lens (relay system of 4f with two lenses L1, L2) (ETL is  the fourier plane, p35, lines 1-5).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Broxton-Zhu to include the teachings of Asundi such that 2d scanning galvo is disposed in a frequency domain plane of the relay lens for the purpose of providing a setup for change of focal planes f specimen without mechanical motion between elements of the microscope (p10, lines 1-10).

Regarding Claim 14, Broxton-Zhu-Asundi teach the scanning light field microscopic imaging method according to claim 13, 

 rotating a light beam along an x-axis direction through an X-direction scanning galvo (two axis scanning galvo has rotation on two axes one of which is considered the X direction) and rotating a light beam along a y-axis direction through a Y-direction scanning galvo (two axis scanning galvo has rotation on two axes other of which is considered the Y direction) (rotation of two-axis tilting mirror 31, p38, lines 1-6).

Regarding Claim 15, Broxton-Zhu-Asundi teach the scanning light field microscopic imaging method according to claim 13, further comprising: 
controlling (control device 6 which controls the trigger, p36, lines 1-8, Zhu) trigger of the 2D scanning galvo (sub-pixel scanning element has a two-axis tilt mirror 31, p38, lines 1-5, two-axis scanning galvanometer, p39, lines 1-2) (control device 6 adjust the angle between the two-axis tilting mirror 31 and optical axis, p38, lines 1-4) and the image sensor (camera 4, fig 1, Zhu, p35, lines 1-2) (scientific camera needs to be initialized and the operation includes: using the control device 6 to adjust, p36, lines 5).
	However Broxton-Zhu-Asundi do not teach
controlling simultaneous trigger of  the 2D scanning galvo  and the image sensor.
Pfizer, Inc. v. Apotex, Inc. (480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  Further a person of ordinary skill in the art would have been motivated to modify Brozton-Zhu-Asundi to have controlling simultaneous trigger of the 2D scanning galvo  and the image sensor for the purpose of making the sensor ready for capturing the images being focused on it.

Claim  2,  is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Broxton et al (US 2014/0263963 A1, hereafter Broxton) in view of Zhu et al (CN 107678154A, hereafter Zhu, of record) and further in view of Asundi et al (US 2016/01398388 A1, hereafter Asundi) as applied to claim 1 and further in view of Werley et al (US 2018/0136446 A1, hereafter Werley).
	
Regarding Claim 2, Broxton-Zhu-Asundi teach the scanning light field microscopic imaging system according to claim 1.

wherein the tube lens is configured to match and correct a magnification of the objective.
Broxton-Zhu-Asundi and Werley are related as microscopes with tube lens.
Werley teaches (fig 10)
the tube lens (tube lens 159, p110, lines 1-10) is configured to match and correct a magnification of the objective (objective lens 129, p108, lines 1-3) (controlling focal length of tube lens is changing the magnification, p110, lines 1-10 and hence there is a match and correction)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Broxton-Zhu-Asundi to include the teachings of Werley such that the tube lens is configured to match and correct a magnification of the objective for the purpose of optimizing performance of the imaging system (p111, lines 6-11).

Claim  7,  is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Broxton et al (US 2014/0263963 A1, hereafter Broxton) in view of Zhu et al (CN 107678154A, hereafter Zhu, of record) and further in view of Asundi et al (US 2016/01398388 A1, hereafter Asundi) as applied to claim 1 and further in view of Sarunic et al (US 2017/0227350 A1, hereafter Sarunic).
	
Regarding Claim 7, Broxton-Zhu-Asundi teach the scanning light field microscopic imaging system according to claim 6.
	However Broxton-Zhu-Asundi  do not teach 

Broxton-Zhu-Asundi and Sarunic are related as relay lenses with 2d galvo.
Sarunic teaches (fig 1A)
wherein the relay lens (two sets of relay optics 77 and 83, p28, lines 1-8) further comprises: 
a first 4f system (relay optics 77 with lenses of focal lengths f1,f2, p28, lines 1-8), comprising a first front lens (lens with f1) and a first rear lens (lens with f2); and 
a second 4f system (relay optics 83 with lenses of focal lengths f3,f4, p28, lines 1-8), comprising a second front lens (lens with f3) and a second rear lens (lens with f4.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Broxton-Zhu-Asundi to include the teachings of Sarunic such that wherein the relay lens further comprises: a first 4f system, comprising a first front lens and a first rear lens; and a second 4f system, comprising a second front lens and a second rear lens for the purpose of optimizing performance of high resolution imaging (p28, lines 1-20).	

Claims  10,11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Broxton et al (US 2014/0263963 A1, hereafter Broxton) in view of Zhu et al (CN 107678154A, hereafter Zhu, of record) and further in view of Asundi et al (US 2016/01398388 A1, hereafter Asundi) as applied to claim 9 and further in view of Edelstein et al (Advanced methods of microscope control using µManager software, J. Biol Methods, 1(2), 01-18-2015, pages 1-18, hereafter Edelstein).

Regarding Claim 10, Broxton-Zhu-Asundi teach the e scanning light field microscopic imaging system according to claim 9.
However Broxton-Zhu-Asundi do not teach
wherein the controlling system comprises a controller; 
and a hardware program, configured to provide a voltage required for the 2D scanning galvo and a pulse voltage for triggering the camera.
Broxton-Zhu-Asundi and Edelstein are related as controllers in microscopes.
	Edelstein teaches 
wherein the controlling system (µMicromanager which facilitates computer control of light microscopes, pg 1, Background, lines 1-4, Arduino microcontroller boards with µMicromanager’s custom firmware, pg 9, setup, lines 4-6) comprises a controller (Arduino microcontroller, pg 9, setup, lines 4-6); 
and a hardware program (µMicromanager, open source cross platform desktop application, pg 1, Background, lines 1-5) configured to provide a voltage (controlling devices via TTL and Z stages via voltage, also two galvo mirror devices are integrated into µMicromanager, pg 12, lines Photo targeting, lines 5-9) required for the 2D scanning galvo (two galvo mirror devices) and a pulse voltage (synchronization between camera and other devices is by TTL pulses, pg 9, lines 9-10) for triggering the camera (live mode to confirm camera can acquire images, hardware triggering, pg 10, lines 1-8, galvo mirror based devices, pg 12, last 2 lines, pg 13, lines 1-2).


Regarding Claim 11, Broxton-Zhu-Asundi-Edelstein teach the scanning light field microscopic imaging system according to claim 10, 
wherein the controller (Arduino microcontroller, pg 9, setup, lines 4-6, Edelstein) is a control card or a voltage signal generator (analog voltages, pg 9, Setup, lines 4-6).

Conclusion





































The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270.  The examiner can normally be reached on M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



J.V.D
Jyotsna V Dabbi									3/11/2021
Examiner, Art Unit 2872   

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872